Name: 90/114/EEC: Council Decision of 22 January 1990 concerning the conclusion of exchanges of letters adjusting the Agreement between the European Economic Community and the Eastern Republic of Uruguay on trade in mutton and lamb
 Type: Decision
 Subject Matter: America;  international trade;  animal product
 Date Published: 1990-03-16

 Avis juridique important|31990D011490/114/EEC: Council Decision of 22 January 1990 concerning the conclusion of exchanges of letters adjusting the Agreement between the European Economic Community and the Eastern Republic of Uruguay on trade in mutton and lamb Official Journal L 069 , 16/03/1990 P. 0061 - 0061*****COUNCIL DECISION of 22 January 1990 concerning the conclusion of exchanges of letters adjusting the Agreement between the European Economic Community and the Eastern Republic of Uruguay on trade in mutton and lamb (90/114/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has taken measures to stabilize the market in sheepmeat and goatmeat; whereas it intends to bring about better integration of that market; Whereas, in the context of those adjustments to the common organization of the market, it would be opportune to make adjustments to the voluntary restraint agreements concluded in the sector with certain third countries, in order to stabilize imports and improve import prices; Whereas the Commission has held negotiations on the matter with Uruguay with a view to adjusting the Agreement concluded with that country in 1980 (1); whereas the said negotiations have led to an agreement with Uruguay, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of exchanges of letters adjusting the Agreement between the European Economic Community and the Eastern Republic of Uruguay on trade in mutton and lamb is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 22 January 1990. For the Council The President M. O'KENNEDY (1) OJ No L 275, 18. 10. 1980, p. 37.